RENDERED: DECEMBER 22, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1630-MR

CARLOS L. MOORE                                                      APPELLANT


                 APPEAL FROM KENTON CIRCUIT COURT
v.             HONORABLE GREGORY M. BARTLETT, JUDGE
                       ACTION NO. 16-CR-00834


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

ACREE, JUDGE: Carlos L. Moore appeals the Kenton Circuit Court’s December

8, 2020 amended order revoking his probation. He contends the order was entered

erroneously because he does not pose a threat to the community at large by merely

being a convicted felon in possession of a firearm. Finding no error, we affirm.
                                 BACKGROUND

             In 2017, the circuit court issued a final judgment sentencing Moore to

ten-years’ imprisonment for assault and criminal mischief, probated for a period of

five years. A year later, while on probation, Moore was arrested. The

circumstances surrounding his arrest involved a domestic disturbance call. An

officer received information there were three individuals present during a domestic

disturbance – Moore being one of them. Moore left the residence in a silver

automobile. The officer observed a vehicle fitting the description in the immediate

vicinity of the residence and initiated a stop. Moore admitted to being at the

residence and consented to a search of his vehicle. During the search, a gun was

recovered resulting in Moore being charged with carrying a concealed deadly

weapon and possession of a firearm by a convicted felon. Subsequently, the

Commonwealth moved to revoke his probation.

             Later that year, a jury trial was held, and Moore was convicted on the

handgun charge. Final judgment was entered in 2019 and Moore was sentenced to

seven years in the penitentiary. The circuit court also issued an order revoking

Moore’s probation.

             Ultimately, Moore appealed his conviction for the handgun charge

and the order revoking probation, which were consolidated for appellate purposes.

Another panel of this Court affirmed his conviction but vacated the order revoking


                                         -2-
Moore’s probation directing the circuit court to conduct a revocation hearing and

make express findings under KRS1 439.3106. See Moore v. Commonwealth, Nos.

2019-CA-000253-MR and 2019-CA-000288-MR, 2020 WL 4512552 (Ky. App.

Jul. 10, 2020).

                On remand, the circuit court held a hearing and reviewed Moore’s

lengthy criminal history, which included second-degree assault, possession of a

handgun by a convicted felon, and numerous misdemeanor convictions.

Accordingly, the circuit court found Moore presented a serious threat to the

community and could not be appropriately managed in the community because he

was a convicted felon, carrying a gun, with a lengthy criminal history. Therefore,

the circuit court revoked his probation.

                This appeal followed.

                                 STANDARD OF REVIEW

                We review a trial court’s decision to revoke probation for an abuse of

discretion. See Southwood v. Commonwealth, 372 S.W.3d 882, 884 (Ky. App.

2012). The trial court abuses its discretion only when its decision is “arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Id. (citing Clark

v. Commonwealth, 223 S.W.3d 90, 95 (Ky. 2007)). Put another way, we will not

hold that a trial court abused its discretion unless its decision cannot be located


1
    Kentucky Revised Statutes.

                                           -3-
within the range of permissible decisions allowed by a correct application of the

facts to the law. Miller v. Eldridge, 146 S.W.3d 909, 915 n.11 (Ky. 2004).

                                    ANALYSIS

             KRS 439.3106(1) states that defendants on probation shall be subject

to:

             (a) Violation revocation proceedings and possible
                 incarceration for failure to comply with the
                 conditions of supervision when such failure
                 constitutes a significant risk to prior victims of the
                 supervised individual or the community at large, and
                 cannot be appropriately managed in the community;
                 or

             (b) Sanctions other than revocation and incarceration as
                 appropriate to the severity of the violation behavior,
                 the risk of future criminal behavior by the offender,
                 and the need for, and availability of, interventions
                 which may assist the offender to remain compliant
                 and crime-free in the community.

             On appeal, Moore alleges the circuit court erred by failing to explain

how he posed a significant risk to the community.

             The issue of proper revocation was addressed by the Kentucky

Supreme Court for the first time in Commonwealth v. Andrews, 448 S.W.3d 773

(Ky. 2014). In Andrews, the Supreme Court held that KRS 439.3106 required trial

courts “to consider whether a probationer’s failure to abide by a condition of

supervision constitute[d] a significant risk to prior victims or the community at

large, and whether the probationer cannot be managed in the community[.]” Id. at

                                         -4-
780. These findings “allow[ ] the trial court to conclude with some certainty that

the imposition of some other accountability measure would be fruitless[.]” Id. at

779. However, the Supreme Court stated that “[w]hile HB 4632 reflects a new

emphasis in imposing and managing probation, it does not upend the trial court’s

discretion in matters of probation revocation, provided that discretion is exercised

consistent with statutory criteria.” Id. at 780.

               Moore claims he posed no risk to anyone in the community by being

in possession of a firearm. However, “our reading of KRS 439.3106(1) refutes

this. Though the statute clearly requires entry of a finding of ‘significant risk,’

surely it cannot be further read to require a probationer to commit some heinous

act before he can be found to be a risk to someone other than himself.” McClure v.

Commonwealth, 457 S.W.3d 728, 733 (Ky. App. 2015). “We sincerely doubt the

General Assembly intended to set so high, and potentially injurious, an evidentiary

burden.” Id.

               Moore argues that if his possession of a handgun makes him a

significant risk to the community, “then it made all kinds of court participants

significant risks to the community, including bailiffs, police officers, and probation

officers.” (Appellant’s brief, pp. 4-5.) Moore misses the point by comparing

himself to these individuals. A person in lawful possession of a handgun does not,


2
    2011 Kentucky Laws Ch.2 HB 463.

                                          -5-
without more, pose an unmanageable threat to the community. It is quite a

different matter when a person previously convicted of violent criminal conduct is

granted the privilege of returning to society on his promise of good behavior, only

to knowingly violate a condition of that privilege by unlawfully acquiring,

carrying, and concealing a firearm. All in all, given Moore’s proven proclivity for

violence – the reason for the handgun prohibition in the first place – and his

decision to violate his probation by arming himself, we cannot say that the circuit

court has committed reversible error by revoking Moore’s probation. His

possession of a handgun, in and of itself, was a class C felony. KRS 527.040. The

circuit court did not need to wait to revoke probation until he used the handgun in

the commission of another crime. McClure, 457 S.W.3d 733.

             The statute requires a trial court to consider “whether

a probationer’s failure to abide by a condition . . . consitutes a significant risk to

prior victims or the community at large.” Andrews, 448 S.W.3d at 780. Neither

KRS 439.3106 nor Andrews requires anything more than such a finding supported

by the evidence of record. The circuit court complied with this requirement.

                                   CONCLUSION

             Based on the foregoing, the Kenton Circuit Court’s December 8, 2020

amended order revoking probation is affirmed.

             ALL CONCUR.


                                           -6-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Steven J. Buck           Daniel Cameron
Frankfort, Kentucky      Attorney General of Kentucky

                         Courtney J. Hightower
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -7-